Title: To James Madison from Benjamin Homans, 18 September 1816
From: Homans, Benjamin
To: Madison, James



Sir,
Navy Department, September 18th. 1816.

I have the honour to transmit the enclosed Papers, which are of sufficient importance to induce me to trouble you upon the subjects they embrace, and to ask for instructions.
I have presumed to present these documents to your consideration, previously to taking any other step in the absence of the Secretary of the Navy.  Most respectfully, I am, Sir, Your Obedt. Servt.

Benjamin Homans

